     Case 2:18-cv-02469-JWB-KGG Document 31 Filed 09/30/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

PRIMERICA LIFE INSURANCE         )
COMPANY,                         )
                                 )
                     Plaintiffs, )
                                 )
v.                               )           Case No.: 18-2469-JWB-KGG
                                 )
BARBARA FRANTZ, et al.,          )
                                 )
                     Defendants. )
_______________________________)


           MEMORANDUM & ORDER APPOINTING COUNSEL
                   FOR LIMITED PURPOSE

      The Court has reviewed the Motion to Appoint Counsel (Doc. 27) filed by

Defendant Barbara Frantz. The Court finds that in the interests of justice, counsel

should be appointed for the limited purpose of responding to the motion for

summary judgment (which the Court ordered Defendant Patrick Frantz to file by

November 16, 2020) and representing Defendant Barbara Frantz in this matter

until that motion for summary judgment is resolved.

      This appointment is made pursuant to 28 U.S.C. §1915(e)(1) and under this

Court’s limited representation rule (D. Kan. Rule 83.5.8). Counsel is directed to D.

Kan. Rule 83.5.3.1 regarding reimbursement of out-of-pocket expenses.

      The following attorneys are appointed:

                                         1
     Case 2:18-cv-02469-JWB-KGG Document 31 Filed 09/30/20 Page 2 of 2




      Jay Fowler
      Jeremy Koehler
      Foulston Siefkin LLP
      1551 N. Waterfront Parkway, Suite 100
      Wichita, KS 67206

The Court thanks counsel and asks that they enter their appearance.

      IT IS SO ORDERED.

      Dated this 30th day of September, 2020, at Wichita, Kansas.

                               S/ KENNETH G. GALE
                               HON. KENNETH G. GALE
                               U.S. MAGISTRATE JUDGE




                                         2
